Exhibit 10.1 SECOND AGREEMENT TO MODIFY LOAN DOCUMENTS THIS SECOND AGREEMENT TO MODIFY LOAN DOCUMENTS (“Agreement”) is entered into as of July 2, 2008, by WILSON FAMILY COMMUNITIES, INC., a Delaware corporation (“Borrower”), and RBC BANK (USA), formerly known as RBC CENTURA BANK, a North Carolina banking corporation (individually, as a “Lender” and as “Agent” for all “Lenders” [as defined below]), FRANKLIN BANK SSB, and INTERNATIONAL BANK OF COMMERCE, LAREDO, TEXAS, a Texas state banking association (individually, as a “Lender” and collectively, with RBC CENTURA BANK, “Lenders”). Borrower, Agent, and Lenders, for and in consideration of the recitals and mutual promises contained herein, confirm and agree as follows: RECITALS A.Agent, Lenders and Borrower previously entered into that certain Borrowing Base Loan Agreement (Syndicated Revolving Line of Credit) dated as of June 29, 2007 (as the same has been amended, modified, extended, increased, restated, and renewed, from time to time, “Loan Agreement”), whereby Lenders previously extended to Borrower a master line of credit in the current principal sum of Thirty Million Dollars ($30,000,000.00) (as the same has been amended, modified, extended, increased, restated, and renewed, from time to time, “Master Line”). B.The Master Line is evidenced by that certain Promissory Note (RBC Centura Bank) in the current principal sum of Ten Million Dollars ($10,000,000.00) (as the same has been amended, modified, extended, increased, restated, and renewed, from time to time, “Centura Note”), that certain Promissory Note (International Bank of Commerce, Laredo, Texas) in the current principal sum of Ten Million Dollars ($10,000,000.00) (as the same has been amended, modified, extended, increased, restated, and renewed, from time to time, “IBC Note”), and that certain Promissory Note (Franklin
